



Exhibit 10.1
Form of Employment Agreement


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is agreed upon and entered into this
____ day of _______, 20___, by and between ________________, an adult individual
(the “Employee”) and MANITOWOC FOODSERVICE, INC., a Delaware corporation,
together with its successors and assigns (the “Company”).


RECITALS


A.    The Company desires to employ Employee, and Employee desires to be
employed by the Company, in the position of __________; and


B.    The Employee shall have access to confidential financial information,
trade secrets and other confidential and proprietary information of the Company.


AGREEMENTS


In consideration of the mutual covenants and agreements set forth in this
Agreement, the parties agree as follows:


1.    Employment


1.1    Duties. Employee shall serve as ___________ of the Company, and will,
under the direction of [the President and Chief Executive Officer of the Company
(the “CEO”), and] [the Board of Directors of the Company (the “Board”)],
faithfully and to the best of Employee’s ability perform the duties assigned by
[the CEO or][ the Board] in his/her or its discretion from time to time.


1.2    Best Efforts. Employee agrees to devote Employee’s entire business time,
and best effort, skill and attention to the discharge of his duties while
employed by the Company. Notwithstanding the foregoing, Employee shall be
permitted, to the extent such activities do not substantially interfere with
his/her performance of his/her duties hereunder, to (i) manage his/her personal,
financial and legal affairs, (ii) serve on civic or charitable boards or
committees and on family trusts and (iii) serve on boards of directors of other
entities; provided that such service will be permitted only to the extent
Employee provides notice of any contemplated service on such boards, committees
or family trusts to the Board, the Board approves such service and such service
does not substantially interfere with Employee’s performance of his/her duties
hereunder. Employee will keep the Company apprised of any such boards,
committees and family trusts on which he/she serves.


1.3    Duty to Act in the Best Interest of the Company. Employee shall not act
in any manner, directly or indirectly, which may damage the business of the
Company or which would adversely affect the goodwill, reputation or business
relations of the Company with its customers, the public generally or with any of
its other employees. Employee shall act in the best interest of the Company at
all times.


2.    Terms of Employment


2.1    Term. This Agreement shall commence on _____ __, 20__ (the “Commencement
Date”) and shall, subject to Section 2.2 below, continue until the third
anniversary of the Commencement Date. Upon completion of the Term, Employee may
continue to be employed by Company subject to Company rules and policies and/or
the parties may enter into a new written agreement.


2.2    “At Will” Employment Status. Notwithstanding any term or provision of
this Agreement, at all times Employee shall be employed by Company on an “at
will” basis, subject to termination in accordance with Sections 2.3 through 2.6
below.





--------------------------------------------------------------------------------







2.3    Termination for Cause. The Company shall have the right to immediately
terminate this Agreement and Employee’s employment with the Company for any of
the following causes (each a “Cause”):


(a)    Conviction of Employee for, or entry of a plea of guilty or nolo
contendere by Employee with respect to, any felony or any crime involving an act
of moral turpitude;


(b)    Engaging in any act involving fraud or theft;


(c)    Conduct which is detrimental to the reputation, goodwill or business
operations of the Company;


(d)    Neglect by Employee of his/her duties or breach by Employee of his/her
duties or intentional misconduct by Employee in discharging such duties;


(e)    Employee’s continued absence from his/her duties without the consent of
the Employee’s supervisor after receipt of notification from the Company, other
than absence due to bona fide illness or disability as defined herein;


(f)    Employee’s failure or refusal to comply with the directions of the CEO or
the Board or with the policies, standards and regulations of the Company,
provided that such directions, policies, standards or regulations do not require
Employee (i) to take any action which is illegal; or (ii) to fail to take any
action required by applicable law, regulations or licensing standards;


(g)    Conduct, actions, or performance that violates the Company’s policies
concerning ethics or employee conduct;


(h)    Employee’s failure to execute an Agreement Regarding Confidential
Information, Intellectual Property, Non-Solicitation of Employees and
Non-Competition as set forth in Section 5 of this Agreement or breach of any of
the restrictive covenants contained in that agreement; or


(i)    Employee’s breach of any term of this Agreement or failure to perform any
of his duties to the satisfaction of the Board;


provided that the Company shall have delivered to the Employee a notice of
termination that specifically identifies such grounds for termination for Cause
and, in the case of grounds pursuant to subsections (d) through (i), the
Employee shall have failed to cure such circumstances within 30 days of receipt
of such notice.


Upon the effectiveness of any termination for Cause by the Company, the Company
shall have no further obligation under this Agreement and payment of all
compensation to Employee under this Agreement shall cease immediately, except
for any payment of compensation accrued but unpaid through the date of such
termination for Cause. Employee acknowledges that his compensation may also be
subject to any clawback provisions required by law, rule, regulation or Company
policy consistent with any law, rule or regulation.




2



--------------------------------------------------------------------------------





2.4    Termination by the Company Without Cause. Notwithstanding Section 2.3
above, the Company shall have the right to terminate this Agreement and
Employee’s employment without Cause, at any time, and for any reason or no
reason at all, upon written notice to Employee, subject to the following:


(a)    If the Company terminates this Agreement and Employee’s employment and
such termination is not a termination for Cause under Section 2.3 above, then
Employee shall receive the following from the Company as severance (the
“Severance Payment”): (i) ______ base salary as set forth in Section 3.1, plus
(ii) an amount equal to the prorata annual incentive compensation for the year
of termination (the “Prorata Annual Incentive”), plus (iii) an amount equal to
_______ of the targeted annual incentive compensation amount as set forth in
Section 3.2 for the year of the termination (regardless of whether the targeted
performance was achieved or exceeded). The Prorata Annual Incentive shall be
determined by multiplying the amount of the annual incentive compensation
Employee would have earned pursuant to Section 3.2 in the year of termination if
Employee had remained employed through the end of that year, by a fraction, the
numerator of which is the number of days Employee was employed by the Company in
the year of termination, and the denominator of which is 365. Except for the
Prorata Annual Incentive, the Severance Payment shall be paid in substantially
equal biweekly installments with the Company’s regular payroll over the ______
period (the “Severance Pay Period”) following the effective date of termination
of employment (provided that the initial and final payments may be a greater or
lesser amount so as to conform with the Company’s regular payroll period);
provided that any amounts that would be payable prior to the effectiveness of
the Release Agreement (as defined below) shall be delayed until the Release
Agreement is effective. Notwithstanding the foregoing, if, as of the date of
Employee’s separation from service (i) he is a “specified employee” as
determined under Section 409A of the Code (as defined below), then any portion
of the Severance Payment that is subject to and not exempt from Code Section
409A and that would otherwise be payable within the first six (6) months
following such separation from service shall be delayed until the first regular
payroll date of the Company following the six (6) month anniversary of
Employee’s separation from service to the extent required for compliance with
Code Section 409A or (ii) he is not a “specified employee” as determined under
Code Section 409A or such delay is otherwise not required for compliance with
Code Section 409A, then any portion of the Severance Payment that is subject to
and not exempt from Code Section 409A and that would be otherwise payable within
the first ninety (90) days after Employee’s separation from service shall be
paid ninety (90) days after Employee’s separation from service (and not promptly
following the effectiveness of the Release Agreement). The Prorata Annual
Incentive shall be paid within 15 days after the Compensation Committee of the
Company’s Board of Directors certifies the annual (short-term) incentive
performance for all employees for the year in which the termination occurred.
The Severance Payment will be subject to all applicable federal, state and
governmental withholdings. The Severance Payment will be subject to offset by
the amount of any base salary, short-term incentive compensation or cash
compensation earned by Employee or to which Employee is entitled during the
Severance Pay Period (regardless of when any such amount is paid by a subsequent
employer or by the Company): (i) from any subsequent employer following the
termination of his employment with the Company, or (ii) from the Company under
any Contingent Employment Agreement between the Company and Employee. In the
event Employee obtains other employment before the end of the Severance Pay
Period, Employee shall immediately notify the Company of such employment in
writing.  Employee expressly agrees that failure to immediately advise Company
of Employee’s new employment shall constitute a material breach of this
Agreement, and Employee will forfeit all amounts paid or that otherwise would be
paid by the Company under this subparagraph from the date of his new employment
until the end of the Severance Pay Period.  Employee shall immediately repay to
the Company all amounts paid by the Company as a severance payment applicable to
the period commencing on the date of his new employment or the date a change in
control payment is triggered through the end of the Severance Pay Period. 
Notwithstanding such forfeiture, the remaining provisions of this Agreement
shall remain in full force and effect. Employee agrees to furnish promptly to
the Company all documentation required and/or reasonably requested by the
Company to substantiate his new employment and all compensation and rights under
his new employment.




3



--------------------------------------------------------------------------------





(b)    Before receiving the Severance Payment set forth in Section 2.4(a) above,
and as a condition to receiving the same, Employee shall sign and not revoke a
release of any and all claims or potential claims against the Company which
Employee has or may have, whether known or unknown, as of the date of the
release (the “Release Agreement”). The Company must provide the form of Release
Agreement to Employee within fifteen (15) days after Employee’s separation from
service and Employee must sign the Release Agreement and provide it to the
Company within fifteen (15) days after receiving it from the Company. The
Release Agreement shall be in the same or similar form as such release documents
or agreements as the Company has required from other executives as a condition
of receiving any severance package.


(c)    In order to facilitate compliance with Section 409A of the Code, the
Company and the Employee shall neither accelerate nor defer or otherwise change
the time at which any payment due under this Section 2.4 is to be made and the
Employee shall not be considered to have had a termination of employment until
the Employee is considered to have a had a separation from service within the
meaning of Code Section 409A. Further, each individual installment or payroll
period amount shall be considered a separate payment for purposes of applying
Code Section 409A.
2.5    Termination by Employee for Good Reason. Employee may terminate this
Agreement and/or his employment with the Company for Good Reason, as defined
below. If Employee terminates this Agreement for Good Reason, then Employee
shall be entitled to receive the Severance Payment as set forth in Section
2.4(a) above, subject to the requirements of Sections 2.4(a),(b) and (c). For
purposes of this Agreement, “Good Reason” shall mean:


(a)a material diminution in Employee’s position or title, or the assignment of
duties to Employee that are materially inconsistent with Employee’s positions or
titles as described in Section 1.1;


(b)a material diminution in Employee’s base salary or incentive/bonus
opportunities except for across-the-board temporary salary reductions of twenty
percent (20%) or less similarly affecting other employees;


(c)a change that would require Employee to relocate to a primary office that is
more than fifty (50) miles from the location of Employee’s primary office on the
Commencement Date;


(d)a material breach by the Company of any of its obligations under this
Agreement; or


(e)any successor to the Company or assignee fails or refuses to assume the
Company's obligations under this Agreement.


Notwithstanding the foregoing, no such event described above shall constitute
Good Reason unless: (1) Employee gives written notice to the Company specifying
the condition or event relied upon for such termination within ninety (90) days
of the initial existence of such event; and (2) the Company fails to cure the
condition or event constituting Good Reason within thirty (30) days following
receipt of Employee’s notice.
2.6    Termination Due to Disability or Death. Except for a termination of the
Agreement for Good Reason as provided in Section 2.5, if Employee is unable to
perform his duties under this Agreement by reason of physical or mental
disability, this Agreement shall terminate, and, upon such termination, Employee
shall continue to receive the compensation described in Section 3 of this
Agreement, reduced by any disability payment to which Employee may be entitled
in lieu of such compensation, until the first anniversary of the Commencement
Date. Except for any Severance Payment that may be required under Sections 2.4
and/or 2.5, following the first anniversary of the Commencement Date after a
termination due to death or disability, payment of all compensation to Employee
under this Agreement shall cease immediately (except for any payment of
compensation accrued but unpaid through that date[For U.S. Employees Only:,
COBRA benefits] and other benefits to which the Employee may be entitled
notwithstanding termination of his employment). The term “disability” as used in
this Agreement shall mean a condition which prohibits Employee from performing
his duties substantially in the manner he is capable of performing them on the
date of this Agreement, which cannot be removed by reasonable accommodations on
the part of the Company, for sixty (60) days or more during any one year period.


4



--------------------------------------------------------------------------------





This Agreement shall terminate and all payments and rights to compensation and
benefits to Employee under this Agreement shall cease immediately if the
Employee shall die prior to a separation from service with the Company, except
for any compensation and benefits accrued but unpaid through the date of death.
[For U.S. Employees Only: 2.7    COBRA Coverage. Any period of continued
post-employment medical plan coverage provided in accordance with this Agreement
shall count against the minimum period of coverage required by the medical
continuation provisions of COBRA and any other applicable legislation. The
Employee is entitled to continuation of group health and dental plan coverage
through the last date of his employment, at which time all such coverage will be
terminated and applicable COBRA coverage will be made available to Employee. The
available coverage is the same coverage which is available for all
non-represented employees of the Company. Beginning the first day of the month
following the date of termination of this Agreement, Employee is eligible to
elect continued health and/or dental insurance coverage under COBRA. If Employee
elects continued coverage under COBRA and the Agreement was terminated by the
Company without Cause or by Employee for Good Reason, the Company agrees to
reimburse Employee for 100% of the monthly COBRA cost upon receipt of proof of
payment through the last day of the Employee’s COBRA continuation coverage
period. Employee understands it is Employee’s sole obligation to make these
COBRA payments on a monthly basis in order to continue Employee’s health or
dental insurance benefits and that failure by Employee to make these payments
timely may result in cessation of benefits. If Employee obtains other employment
prior to the end of the Severance Pay Period which offers any of such insurance
coverage, the Company’s obligation to reimburse Employee for COBRA payments will
be terminated. Employee agrees to furnish promptly to the Company all
documentation required and/or reasonably requested by the Company regarding
subsequent benefit eligibility.]
3.    Base Compensation and Incentive Compensation.
3.1    Base Compensation. Subject to Section 2 of this Agreement, during the
Term the Company shall pay to Employee an annual salary in the amount of
__________ (_________) (the “Base Compensation”). The Base Compensation shall be
paid in accordance with the Company’s normal payroll procedures, subject to all
applicable taxes and withholdings. The Base Compensation may be increased from
time-to-time in accordance with the regular compensation review practices of the
Company.
3.2    Short-Term Incentive Compensation. Subject to Section 2 of this
Agreement, in addition to the Base Compensation, Employee shall be eligible to
participate in the Company’s Short Term Incentive Plan (“STIP”) in effect as of
the date of this Agreement. Under the STIP, Employee may receive a target
incentive compensation payment of ______ percent (__%) of Employee’s Base
Compensation if the Company achieves 100% of the STIP target performance
requirements for the calendar year. Employee may receive a target incentive
compensation payment of _________ percent (___%) of Employee’s Base Compensation
if the Company achieves 200% of the STIP target performance requirements for the
calendar year. Except for the Severance Payment described in Section 2.4(a), (a)
the STIP payout for a calendar year may not exceed ______ percent (____%) of
Employee’s Base Compensation for that year, and (b) Employee must remain
employed with the Company through the last day of a calendar year in order to
receive any short incentive compensation for that year.
4.    Benefits.
In addition to the Base Compensation and the Short-Term Incentive Compensation
set forth in Section 3 above, Employee shall be eligible to receive the
following benefits which shall be subject to the terms of all applicable plan
documents and policies:
[For U.S. Employees Only: 4.1    [401(k) Retirement Plan. Upon commencement of
Employee’s employment with the Company, Employee shall be eligible to make
contributions to a 401(k) Retirement Plan sponsored by the Company. The
Company’s current practice is to match Employee’s contribution to Employee’s
401(k) Retirement Plan as follows: 100% Company matching contribution on the
first 3% of pay that Employee contributes; and 50% Company matching contribution
on the next 2% of pay that Employee contributes. In addition, if Employee
participates in the Company’s 401(k) Plan, and if the Company meets certain
financial targets, Employee may receive an additional annual Company retirement
contribution.] 


5



--------------------------------------------------------------------------------







4.2    Equity Awards. Employee will also be eligible for long-term incentive
awards under the Company’s Omnibus Incentive Plan if and when annual awards are
granted by the Company. Employee could expect a long-term incentive award grant
in each year with a target value determined annually by the Compensation
Committee. Employee’s long-term incentive award grant target value is currently
_________ per year. All grants are subject to the terms of an award agreement
consistent with award agreements provided to other Company executives, including
similar vesting and performance conditions. Upon termination of this Agreement
by the Company without Cause or by Employee for Good Reason, all outstanding
equity awards made prior to the year of termination shall be deemed fully
vested; provided that any such equity awards granted after 2016 that the Company
intends to qualify as “performance-based compensation” within the meaning of
Code Section 162(m) shall be deemed fully vested only to the extent any
applicable “preestablished, objective performance goal” within the meaning of
Treas. Reg. s. 1.162-27(e)(2) has been attained. Unless otherwise provided by
the Company, all outstanding equity awards made in the year of termination shall
be forfeited. With respect to any equity award that is (i) granted prior to 2017
or not intended to qualify as “performance-based compensation” within the
meaning of Code Section 162(m), (ii) not forfeited and (iii) subject to the
achievement of a performance goal for which the performance period has not
expired, the equity award shall be deemed earned at target. With respect to any
equity award that is (i) granted after 2016, (ii) intended to qualify as
“performance-based compensation” within the meaning of Code Section 162(m),
(iii) not forfeited and (iv) subject to the achievement of a performance goal
for which the performance period has not expired, the equity award shall be
deemed earned at target to the extent any applicable “preestablished, objective
performance goal” within the meaning of Treas. Reg. s. 1.162-27(e)(2) has been
attained. Employee shall have until the earlier of the expiration date of any
unexercised option (including those for which the vesting date has been
accelerated) or twenty-four (24) months from the termination date of this
Agreement, to exercise any outstanding options. Any options not exercised within
twenty-four (24) months of the date of termination of this Agreement will be
forfeited. Any shares of stock of the Company to be delivered to Employee
pursuant to the vesting of performance shares, restricted stock, or restricted
stock units will be paid or delivered to Employee within 15 days of the
termination date.


[For U.S. Employees Only: 4.3    Deferred Compensation Plan. Employee is
eligible to participate in the Company’s Deferred Compensation Plan. Details of
the Deferred Compensation Plan and an enrollment form will be provided to
Employee. To participate in the Deferred Compensation Plan, Employee must
complete the deferral agreement and return it to the Company, attention Benefits
Manager, 2227 Welbilt Boulevard, New Port Richey, Florida 34655. Upon
termination of this Agreement, the Company shall pay the balance of Employee’s
deferred compensation account in accordance with the terms of that plan. Nothing
in this Agreement shall interfere with Employee’s rights to any benefits
separately provided in any supplemental employee retirement or similar
nonqualified retirement benefit plan sponsored or maintained by the Company from
time to time (any “Supplemental Plan”) in which Employee is a participant.]
[For U.S. Employees Only: 4.4     Retirement Benefits; Supplemental Plan upon
Termination. Upon termination of this Agreement, Employee is entitled to any
vested retirement plan benefits that Employee has accrued through the date of
termination of this Agreement. For purposes of this provision, a retirement plan
shall mean any retirement plan of the Company qualified under Section 401(a) of
the Internal Revenue Code of 1986, as amended (the “Code”) and any Supplemental
Plan. Such benefits shall be calculated and paid in accordance with the terms of
such plan(s).]
[For U.S. Employees Only: 4.5    Health, Dental and Life Insurance. Employee is
eligible to receive life insurance, health coverage, vision care plan, flexible
spending account, and dental coverage (Plan 1 or Plan 2) under the Company’s
plans. Coverage for these benefits is available beginning on the first day of
the month following Employee’s completion of thirty (30) days of continuous
service to the Company.]


4.6    Vacation and Holidays. Employee will be eligible for _____ weeks of paid
vacation each calendar year. For any partial calendar year, Employee’s vacation
eligibility shall be prorated accordingly. In addition to vacation, the Company
currently observes ________ paid holidays per year. Upon termination of this
Agreement Employee shall receive payment for any unused vacation allowance in
the year of termination, which will be paid in a lump sum within thirty (30)
days of the termination date.


6



--------------------------------------------------------------------------------







[4.7    Vehicle Allowance. The Company will provide Employee with a vehicle
allowance in the amount of ____________ per month.]
4.8    Physical Examination. The Company will reimburse Employee for one (1)
physical examination every year.
4.9    Tax Preparation. The Company will reimburse Employee for costs associated
with the preparation of Employee’s personal income taxes and financial planning
each year. For any year during Employee’s employment, this benefit shall not
exceed ______________ Dollars ($_________).
4.10    D&O Insurance. With respect to services provided by Employee on or prior
to the date of termination, the Company shall maintain Director and Officer
insurance coverage for Employee consistent with that provided to other Company
directors and officers and provide Employee with indemnification as permitted by
law. Additionally, the Company will secure appropriate tail coverage in order to
protect Employee for actions while he rendered his services as an officer of the
Company.
4.11    [Relocation Services. Employee will be eligible for relocation services
consistent with the Company’s Corporate Policy 905E.]
4.12    [Other Non-U.S. Benefits. ___________________________.]
5.     Confidentiality, Non-Compete, Non-Solicitation, and Intellectual
Property; Non-Disparagement.


5.1    Confidentiality, Non-Compete, Non-Solicitation, and Intellectual
Property. As a material requirement of this Agreement and in consideration of
Employee’s employment with the Company, as well as Employee’s access to
confidential information belonging to the Company, upon execution of this
Agreement, Employee shall sign an Agreement Regarding Confidential Information,
Intellectual Property, Non-Solicitation of Employees and Non-Competition, a copy
of which is attached hereto as Exhibit A.


5.2    Non-Disparagement. Employee shall not at any time make, encourage or
support, any false, misleading or disparaging statements about the Company,
including its products, board of directors, management, employees, and/or
customers.


6.    Disclosures
6.1    Upon Employment. Employee represents and warrants to the Company that
Employee is not a party to any confidentiality, non-competition,
non-solicitation or similar agreements with any third party, or to any agreement
the terms of which could prohibit Employee from performing his employment duties
for the Company, or to any agreement which could be breached by Employee’s entry
into this Agreement and/or performance of Employee’s employment duties for the
Company.
6.2    Upon Termination of Employment. For any period of time when the
restrictions referenced in Section 5 apply, Employee shall promptly notify any
subsequent employer of the terms of this Agreement to ensure that this Agreement
is not breached by Employee.


7



--------------------------------------------------------------------------------





7.    Miscellaneous Provisions
7.1    Assignment and Successors. The Company may assign its rights and
obligations under this Agreement to any corporation or other entity which
controls, is controlled by, or is under common control with, the Company,
without Employee’s consent. Employee further acknowledges and agrees that the
Company may, without Employee’s consent, assign its rights and obligations under
this Agreement to a related entity. [For Non-U.S. Employees Only: Employee also
acknowledges and agrees that the Company will, without Employee’s consent,
assign its rights and obligations under this Agreement to ________, and Employee
will be an employee of _________ upon such assignment. The Employee's base and
principal office of employment will be the Company's office at _______________.
However, the Employee will be required to undertake overseas travel as necessary
to fulfill the Employee's responsibilities under this Agreement.] In all other
circumstances, the rights and obligations of the Company under this Agreement
may be assigned with Employee’s consent (which may not be unreasonably withheld)
and shall inure to the benefit of and be binding upon the successors and assigns
of the Company. Employee’s rights and obligations under this Agreement may not
be assigned to or be assumed by any other person or entity.
7.2    Notices. All notices, requests, demands, or other communications under
this Agreement shall be in writing and shall be deemed to be duly given by
Employee only if provided to the Company’s Corporate Secretary, and shall be
deemed to be duly given by the Company to Employee if provided by mail, email,
mail or nationally or internationally recognized carrier to Employee at his
address as shown in the Company’s records.
7.3    Severability. If any provision or portion of this Agreement shall be or
become illegal, invalid or unenforceable in whole or in part for any reason,
such provision shall be ineffective only to the extent of such illegality,
invalidity or unenforceability, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. If any court of
competent jurisdiction should deem any covenant herein to be invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable.
7.4    Integration, Amendment and Waiver. This Agreement constitutes the entire
agreement between the Company and Employee, superseding all prior similar
arrangements and agreements, and may be modified, amended or waived only by a
written instrument signed by both of them. This Agreement does not supersede the
separate employment agreement between the Employee and the Company relating to a
change in control of the Company.
7.5    Governing Law. The parties agree that this Agreement shall be governed by
and construed in accordance with the laws of the State of Florida without giving
effect to any conflicts of law provisions. The parties also agree that any
action or suit brought by any party to enforce or adjudicate the rights of the
parties to and under this Agreement shall be brought in the Circuit Court for
Hillsborough County, Florida, this Court being the sole, exclusive, and
mandatory venue and jurisdiction for any disputes between the parties arising
from or relating to this Agreement. If any action is filed, by any party,
relating to a breach of this Agreement and/or enforcement of this Agreement,
Employee expressly agrees and consents to jurisdiction in the Circuit Court for
Hillsborough County, Florida and waives any claim that the Circuit Court for
Hillsborough County, Florida is an inconvenient forum. [For Non-U.S. Employees
Only: Notwithstanding any assignment of this Agreement to any affiliate of the
Company, the short-term and long-term incentive plans of the Company and any
compensation awarded under those plans, shall remain governed by and construed
in accordance with the laws of the State of Florida without giving effect to any
conflicts of law provisions. The parties also agree that any action or suit
brought by any party to enforce or adjudicate the rights of the parties with
respect to any short-term and/or long-term incentive plans of the Company and
any compensation awarded under those plans shall be brought in the Circuit Court
for Hillsborough County, Florida, this Court being the sole, exclusive, and
mandatory venue and jurisdiction for any disputes between the parties arising
from or relating to this Agreement, and Employee expressly agrees and consents
to jurisdiction in the Circuit Court for Hillsborough County, Florida and waives
any claim that the Circuit Court for Hillsborough County, Florida is an
inconvenient forum with respect to any such matters.]


8



--------------------------------------------------------------------------------





7.6    Interpretation. The headings contained in this Agreement are for
reference purposes only, and shall not affect in any way the meaning or
interpretation of this Agreement. The language in all parts of this Agreement
shall in all cases be construed according to its fair meaning, and not strictly
for or against any party. In this Agreement, unless the context otherwise
requires, the masculine, feminine and neuter genders and the singular and the
plural include one another.
7.7    Non-Waiver of Rights and Breaches. No failure or delay of any party in
the exercise of any right given to such party under this Agreement shall
constitute a waiver unless the time specified for the exercise of such right has
expired, nor shall any single or partial exercise of any right preclude other or
further exercise thereof or of any other right. The waiver by a party of any
default of any other party shall not be deemed to be a waiver of any subsequent
default or other default by such party.
7.8    Attorneys’ Fees. In the event that the Employee or the Company brings any
proceeding or any legal action to enforce the terms of this Agreement, each
party shall bear its own attorneys’ fees and costs in connection with such
proceeding or legal action.
7.9    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which taken together shall
constitute one and the same instrument.
IN WITNESS WHEREOF, the Company and Employee have caused this Employment
Agreement to be duly executed as of the date first written above.
EMPLOYEE:
 
THE COMPANY:
 
 
 
 
 
 
MANITOWOC FOODSERVICE, INC.


 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 





9

